Citation Nr: 0731440	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a timely substantive appeal was filed on the 
issue of an initial rating in excess of 10 percent for 
transient ischemic attack.  

2.  Entitlement to a rating in excess of 30 percent for a 
valvular heart disease with mitral insufficiency.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in August 2001 and April 
2003, of the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision, dated in August 2001, the RO denied the 
appellant's claim for a rating in excess of 30 percent for a 
valvular heart disease with mitral insufficiency.  In 
September 2001, the veteran submitted a notice of 
disagreement with that decision.  

In January 2002, the RO issued a statement of the case that 
continued the veteran's rating of 30 percent for a valvular 
heart disease with mitral insufficiency.  The RO also granted 
service connection for a transient ischemic attack, incurred 
in August 2000.  The veteran was assigned a 10 percent 
disability rating. 

In March 2002, the veteran testified at a hearing before a 
Decision Review Officer.  The veteran expressed disagreement 
with the 30 percent disability rating for valvular heart 
disease with mitral insufficiency, as well as the 10 percent 
disability rating for transient ischemic attack.  In essence, 
the veteran argued that he was entitled to higher disability 
ratings for the service-connected disabilities.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished. See 38 C.F.R. § 20.200.

The Board accepts the veteran's personal hearing transcript 
of March 2002, for purposes of this appeal, as a valid 
Substantive Appeal with respect to the August 2001 rating 
decision.  The veteran was not required to submit a VA Form 9 
to perfect his appeal.  See 38 C.F.R. § 20.202.  In order to 
perfect an appeal, a claimant is required to submit a 
properly completed VA Form 1-9 (version of form in effect) or 
correspondence containing the necessary information.  Id.  
The veteran presented testimony in support of his claim at 
the RO hearing in March 2002.  At that time, all necessary 
information was provided in that the veteran adequately 
testified in regard to the denial of a rating in excess of 30 
percent for valvular heart disease with mitral insufficiency.  
Moreover, the hearing was within the one year appeal period.  
Finally, the hearing transcript is considered a writing, and 
therefore, the correspondence needed to perfect the appeal.  
Cf. Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).  Accordingly, the Board finds that the 
veteran did perfect an appeal of the RO's August 2001 rating 
decision.  Thus, the veteran's claim for a rating in excess 
of 30 percent for valvular heart disease with mitral 
insufficiency, remains pending. 

In connection with this appeal, the Board notes that the 
veteran underwent a VA examination in September 2002.  The 
examiner noted that the veteran's METS per ETT was 5.  In 
April 2003 he submitted a statement wherein he indicated that 
heart surgery was pending.  The claims file, however, 
contains no medical records after September 2002.  Given that 
there is clear indication that specific additional pertinent 
evidence is available, VA is required to assist the veteran 
in obtaining such evidence.

Further, as the evidence suggests a material change in the 
disability since the veteran was last examined by VA, a 
reexamination is necessary to verify the current severity of 
the disability.  38 C.F.R. § 3.327(a).  

The Board also notes that the veteran was scheduled to appear 
in July 2007 at a hearing before a member of the Board at the 
local RO in connection with the claim for whether a timely 
substantive appeal was filed on the issue of an initial 
rating in excess of 10 percent for transient ischemic attack.  
The evidence shows that the veteran cancelled the hearing due 
to a family emergency.  He requested to be rescheduled for a 
hearing at a later time.  The claims file reflects no record 
of the veteran having withdrawn his request for a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a Board 
hearing at the RO. The RO should notify 
the veteran of the date, time and place of 
the hearing.  

3.  Obtain VA records for treatment 
received after September 2002, for 
valvular heart disease with mitral 
insufficiency.

4.  Ask to the veteran to submit any non-
VA records, documenting treatment for 
valvular heart disease with mitral 
insufficiency. 

5.  After the above development, schedule 
a VA cardiovascular examination by a 
physician to determine the severity of the 
veteran's service-connected valvular heart 
disease with mitral insufficiency.  The 
claims file should be made available to, 
and reviewed by, the examiner.  All 
necessary tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.

On examination, the examiner is asked 
to comment on the following:

a).  An exercise test should be 
provided to determine the level of 
metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, 
or syncope develops, as due to the 
service-connected valvular heart 
disease with mitral insufficiency.  
If a laboratory determination of METs 
by exercise testing cannot be done 
for medical reasons, an estimate of 
the level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
develops should be provided. 

b).  The examiner should report 
whether there is evidence of active 
valvular infection, chronic 
congestive heart failure, or more 
than one episode of acute congestive 
heart failure in the past year due to 
valvular heart disease with mitral 
insufficiency. 

c).  The percentage of ejection 
fraction due to left ventricular 
dysfunction should be noted. 

The rationale for all opinions expressed 
should be provided.

6.  After the development requested has 
been completed, readjudicate the claims.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



